 



AMENDMENT TO CONTRACT P01162

BETWEEN

THE SECRETARY OF THE DEPARTMENT OF HEALTH AND HUMAN
SERVICES

AND

WELLCARE OF FLORIDA, INC.

Pursuant to the provisions of Sections 1851 through 1859 of the Social Security
Act, the contract between the Secretary of the U.S. Department of Health and
Human Services and WellCare of Florida, Inc. is hereby amended as follows:

Article II: Coordinated Care Plan

The service area for H1032 is expanded to include Charlotte, Clay, Okaloosa, and
Sarasota Counties in the State of Florida.

This amendment will be in force effective July 1, 2005

     
05/11/05
  /s/ Rose Crum Johnson
 
   
DATE
  Rose Crum Johnson

  Regional Administrator

  Centers for Medicare & Medicaid Services
 
   
5/6/05
  /s/ Todd S. Farha
 
   
DATE
  Todd S. Farha

  CEO

  WellCare of Florida, Inc.

 